DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in U.S. Patent Application No. 16/574,332 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1, 7, 9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhaskar et al. (US 7,796,804).

As to claim 1, Bhaskar teaches/suggests a display panel inspection system (Fig. 6, inspection system 34), comprising:
a camera to image respective frames of a mother substrate in a frame-by-frame manner (Fig. 6, col 24 lines 5-10 “Light reflected from the wafer passes through beam splitter 28 to detector 34, which may include any suitable non-imaging detector or imaging detector known in the art”, col 21 lines 23-28 “A lot of errors such as pixel size mismatch, time delay integration (TDI) camera rotation alignment errors, die-to-die alignment, etc. may therefore be effectively removed due to common mode or the RTA system”, col 5 lines 15-20 “The method includes combining multiple images of a structure formed on the wafer to generate a composite image of the structure” col 5 lines 35-40 “the combining step is performed such that the composite image has less gray level noise than each of the multiple images”, col 25 line 35 “The multiple images are acquired at multiple positions on the wafer at which the structure is formed. In one embodiment, the multiple positions include positions of the structure in cells having identical designs”);
a stage to move the mother substrate relative to the camera (Fig. 6 stage 32, col 23 lines 60-65 “supported in the inspection system by stage 32. Stage 32 may include any suitable robotic and/or mechanical assembly known in the art.”);
an image obtaining unit to store frames imaged by the camera (Fig. 6, computer system 36 in conjunction with 38, col 24 lines 25-30 “Computer system 36 of the inspection system may be coupled to the detector in any suitable manner such that the computer system can receive the output generated by the detector”, col 24 lines 35-40 “In some embodiments, computer system 36 may be coupled to storage medium 38 such that the computer system may send results of one or more of the steps performed by the computer system to the storage medium”);
a gray level extracting unit that obtains gray level values of the frames (col 2 line 60 “the output includes gray levels. In one such embodiment, the combining step includes determining a mean value of the gray levels across the within die positions”, col 15 lines 45-60, col 16 lines 3-12“The method further includes generating the standard reference die based on results of the combining step. For example, generating the standard reference die may include storing one or more attributes of the standard reference die. The most logical (well behaved linearly) value to store is the mean value of the gray level. The next candidate is the median of the gray level, which will preserve the sharpness better than the mean value but may also create some interesting nonlinear artifacts”);
a frame matching unit that searches and matches two frames that match each other among the frames imaged by the camera (col 21 lines 58-67 “Frame by frame alignment may include aligning every frame of the output acquired for the test die to a standard image. Aligning the frames to each other may include scaling, translating, etc., of the frames based on one or more attributes of the output”, col 22 lines 1-10 “a statistical reference to statistical reference comparison, etc. Frame by frame alignment may include determining not only offset error between each pair of frames but also a scale factor error, which may be feasible since such alignment involves manipulation of the entire image. In addition, this alignment may be performed using a much larger overlap zone to account for runout errors (e.g., an overlap zone that is about twice as large as currently used overlap zones)”, col 22 lines 15-20 “Therefore, global alignment may be managed with each swath, and the swaths may be aligned to each other using their respective RTA”, col 22 lines 30-35 “which may include global alignment features, may be used to align one swath to another”);
col 4 lines 50-60 “In one embodiment, the method includes aligning the standard reference die to the output for the one or more test dies prior to the comparing step using a frame by frame alignment technique. In another embodiment, the method includes aligning a first swath of the output for the one or more test dies with respect to a global alignment and aligning a second swath of the output for the one or more test dies to the first swath to thereby align the second swath to the global align”, col 9 lines 50-65, col 21 lines 1-35 “A lot of errors such as pixel size mismatch, time delay integration (TDI) camera rotation alignment errors, die-to-die alignment, etc. may therefore be effectively removed due to common mode or the RTA system. Some of these error sources include cumulative stitching error during setup, two-dimensional (2D) correlation error, optical distortion and magnification error, focus induced image translation, TDI rotation error, TDI rotation instability, TDI offset calibration error, TDI offset calibration instability (during setup or run), pixel rounding error, RTA runout, and RSS error”, col 22 lines 1-45); and
a comparing unit that compares the gray level values of the two frames matched with each other, after the correction (col 26 lines 5-25, col 26 lines 30-60 “In another embodiment, the defects have a size that is approximately equal to LER of the structure. For example, the embodiments described herein allow detection of systematic defects on a wafer (such as those occurring from incorrect optical proximity correction (OPC)) when the defect size is comparable to LER and other defects or variations ... then the inspection will be overwhelmed by nuisance defects that will ultimately limit the inspection sensitivity. In this manner, systematic defects much smaller than possible in a conventional inspection can be detected in the embodiments described herein without an overwhelming nuisance defect detection rate.” in view of gray level disclosure as found in col 2 lines 60-65, col 16 lines 1-15, col 19 lines 25-35, col 26 lines 1-5, col 25 line 65 “the combining step is performed such that the composite image has less gray level noise than each of the multiple images”).

As to claim 7, Bhaskar teaches/suggests the system of claim 1.
Bhaskar further teaches/suggests the system wherein the correcting unit corrects the frame and the image distortion by linear interpolation using an alignment mark on the mother substrate (col 13 lines 40-45 “There is also a fine image alignment step that further attempts to minimize these errors (e.g., to less than about 0.01 pixel) using a more sophisticated interpolation scheme”, col 23 lines 10-15 alignment interpolation, col 26 lines 5-25 “Therefore, both swaths will contain output for area 18. As such, the output for this area, which may include global alignment features, may be used to align one swath to another... Features 20 and 22 may include any suitable global alignment features known in the art”).

As to claim 9, this claim is the method claim corresponding to the system of claim 1 and rejected accordingly.

As to claim 15, Bhaskar teaches/suggests the method of claim 9.
Bhaskar further teaches/suggests the method wherein, in the matching frames operation, a frame in one cell of the mother substrate and a frame in another cell of the mother substrate are matched with each other (Bhaskar frame matching disclosure as identified above for the case of claim 1 in further view of col 5 lines 25-30 “In some embodiments, the multiple positions include positions of the structure in cells having identical”, col 25 line 35).


	Claims 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sano et al. (US 2005/0156513).

As to claim 18, Sano teaches/suggests a display panel, comprising:
a substrate on which a circuit pattern is formed (substrate 100, [0053] “an organic EL display device 1 is comprised of an array substrate 100 having a display area 102 which displays an image”, [0061] “the array substrate 100 includes display elements, i.e., the organic EL elements 40, arranged on a wiring board 120. Note that the wiring board 120 is formed by arranging the pixel switches 10, the drive transistors 20, the storage capacitor elements 30, the scanning line driving circuit 107, the signal line driving circuit 108, and various interconnections (scanning lines, signal lines, power supply lines, and the like)”, Figures 1-2); and
a plurality of alignment marks arranged at predetermined intervals along a first direction on the substrate ([0077-0078] “That is, at least two alignment marks may be arranged for the formation of each buffer layer, or a larger number of alignment marks may be arranged (for example, near the four corners of the mother substrate). Performing alignment on the basis of many alignment marks in this manner can improve the relative alignment accuracy between a mask and a mother substrate ... the alignment marks AM are formed by pattering using the same material as that for the scanning lines Ym at the same time when the scanning lines Ym are formed. The alignment marks AM are formed, for example, on the mother substrate 500 at positions outside the array portions AR. However, alignment marks may be formed inside the effective portion 106.”, Figures 4A-4D, AM1-3 along that direction labeled A as illustrated in Fig. 4C and 4D, Figures 8A-8D).

As to claim 19, Sano teaches/suggests the display panel of claim 18.
Sano further teaches/suggests the display panel wherein the circuit pattern includes repeated portions (Fig. 4A-4D repeated portions 311, array portion AR comprising 106), so that at least two portions of the circuit pattern have the same shapes (Fig. 1, Figures 4A-4D, 8A-8D, [0076] “an effective portion 106 is formed on the major surface of a mother substrate 500. In the first embodiment, four almost rectangular effective portions 106 are formed in correspondence with four array portions AR. Assume that in each array portion AR on the mother substrate 500, each effective portion 106 includes various interconnections such as signal lines Xn, scanning lines Ym, and power supply lines P and a plurality of pixels PX each including an organic EL element 40, in addition to pixel switches 10, drive transistors 20, storage capacitor elements 30, a scanning line driving circuit 107, and a signal line driving circuit 108”), and
the repeated portions are formed with alignment marks of a same shape (Figures 4A-4D, 8A-8D).


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 2-3, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bhaskar et al. (US 7,796,804) in view of Lee et al. (US 2016/0363791).

As to claim 2, Bhaskar teaches/suggests the system of claim 1.
Bhaskar fails to explicitly disclose the system wherein the camera is a line scan camera.  Bhaskar does however disclose the utilization of Fig. 6, col 24 lines 5-10 “any suitable non-imaging detector or imaging detector known in the art” and additionally suggests such a detector configured to obtain a plane image of the mother substrate (Figures 2-3), so that a plurality of frames are photographed by the camera so as to correspond to an entire inspection region of the mother substrate (frame disclosure of col 21 and 22 as identified for the case of claim 1 under an interpretation such that an entire inspection region may be said frame and/or comprised therein, in further view of col 14 line 65 “In addition, output of the inspection system may be acquired for the entire wafer” (in other words, the entire inspection region need not be the entire mother substrate although Bhaskar does suggest such an interpretation as possible)).
Lee evidences the obvious nature of a line scan camera configured to obtain a plane image of a mother substrate ([0016] “As shown in FIG. la, at least one embodiment of the present invention provides a substrate inspection device including a region scanning camera 1, a line scanning camera 2, a light source 3 and a conveyance stage 4.”, [0029] “provide the substrate inspection device with the data of the graphic design of the substrate by the user, and provide the user with the related images obtained by the region scanning camera 1 and the line scanning camera 2”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Bhaskar to further comprise a line scan camera as taught/suggested by Lee to obtain a plane image of the mother substrate, in view of the manner in which such a camera constitutes a known and/or obvious to try alternative imaging detector readily utilized to obtain such an image and characterized by a reasonable expectation of success.

As to claim 3, Bhaskar as modified by Lee teaches/suggests the system of claim 2.
Bhaskar further teaches/suggests the system wherein the gray level extracting unit generates the gray level values by gray-valuing images stored by the image obtaining unit (Bhaskar col 16 lines 1-12, col 19 lines 25-35 “Histogram equalization may generally include using histograms of one or more attributes such as gray level of output for two or more dies to determine if the histograms are different. If the histograms are sufficiently different, then the method may include performing a compensation on the output prior to the comparison to effectively normalize the images with respect to each other using the histograms thereby effectively mapping the images to each other using the histograms”).

As to claim 10, Bhaskar teaches/suggests the method of claim 9.
Bhaskar fails to explicitly disclose the method wherein a plurality of alignment marks having various shapes arc formed on the mother substrate.  Bhaskar does however disclose generally a run-time alignment and relative RTA offset curves enabling global alignment managed with individual swaths aligned to each other. 
Lee evidences the obvious nature of a mother substrate comprising a plurality of alignment marks having various shapes formed on the mother substrate (Figure 1b calibration mark 55, in further view of Fig. 3 calibration marks as illustrated and reference lines drawn there between, 101-103, [0045]).  Lee suggests the manner in which such alignment/calibration marks serve to ensure a more accurate substrate inspection as relative positions and measures may be verified with respect to an absolute reference system.  PHOSITA would also recognize that various alignment marks enable for the inspection system to readily recognize/identify corresponding substrate sub-portions as distinguished from one another.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Bhaskar such that a plurality of alignment marks having various shapes arc formed on the mother substrate as taught/suggested by Lee, the motivation as similarly suggested therein that said marks enable improved inspection localization and measurement accuracy based on a comparison to an absolute reference system.

As to claim 13, this claim is the method claim corresponding to the system of claim 2 and rejected accordingly.


2.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (US 2005/0156513) in view of Kim et al. (US 2017/0263564) and Yamamoto et al. (US 2018/0203164)

As to claim 20, Sano teaches/suggests the display panel of claim 18.
Sano fails to explicitly disclose the display panel wherein the alignment marks have different shapes.
Kim evidences the obvious nature of a display panel comprising alignment marks having different shapes ([0070] “FIG. 9, the supporting member SP may have various shapes such as a quadrangular shape in which at least one side is approximately parallel to the cross of the alignment mark AM, a quadrangular shape having a rounded vertex, a hexagonal shape, or a rhomboidal shape. As an example, the supporting members SP around one alignment mark AM may each have a same shape as each other. Alternatively, at least one supporting member SP of a plurality of supporting members may have a different shape from the other supporting members SP of the plurality of supporting members”).
Yanamoto further evidences the obvious nature of a substrate comprising alignment marks having different shapes ([0643] “wherein a shape of the first alignment mark is different from a shape of the second alignment mark”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Bhaskar such that the substrate therein comprises alignment marks having different shapes as taught/suggested by Kim and Yanamoto, the motivation as further suggested therein that said marks enable improved inspection localization and measurement accuracy based on a comparison to an absolute reference system.


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art as it relates to systems/methods for substrate inspection.


Allowable Subject Matter
	Claims 4-5, 6, 8, 11-12, 14, 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. References of record fail to serve in any obvious combination teaching each and every limitation as required therein.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Examiner, Art Unit 2669